


Exhibit 10.43
AVON PRODUCTS, INC.
AMENDED & RESTATED CHANGE IN CONTROL POLICY
Section 1. Purpose. The purpose of this Avon Products, Inc. Change in Control
Policy is to avoid the departure of and provide protection to Senior Executives
in the event of a Change in Control in order that they may act in the best
interest of all shareholders without the distraction and concern for the
uncertainty that would result from the effects a Change in Control would have on
their personal situations.


Section 2. Definitions. For purposes of this Policy, the following terms shall
have the following meaning:


“Board” means the Board of Directors of the Corporation.
“Change in Control” means any of the following:
(i) any one person or more than one person acting as a group acquires ownership
of shares of the Corporation that, together with the shares of the Corporation
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the shares of the Corporation; provided, however,
that if any one person or more than one person acting as a group is considered
to own more than 50% of the total fair market value or total voting power of the
shares of the Corporation, the acquisition of additional shares by the same
person or persons shall not constitute a Change in Control under this clause
(i) or clause (ii) of this definition. An increase in the percentage of shares
of the Corporation owned by any one person or persons acting as a group as a
result of a transaction in which the Corporation acquires its own shares in
exchange for property will be treated as an acquisition of shares of the
Corporation by such person or persons for purposes of this clause (i);


(ii) any one person or more than one person acting as a group acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons, ownership of shares of the Corporation
having 30% or more of the total voting power of the shares of the Corporation;
provided, however, that if any one person or more than one person acting as a
group so acquires 30% or more of the total voting power of the shares of the
Corporation, the acquisition of additional control of the Corporation by the
same person or persons shall not constitute a Change in Control under clause
(i) or (ii) of this definition;


(iii) a majority of the members of the Board of Directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the Board of Directors prior to the date of such appointment or
election; or







--------------------------------------------------------------------------------






(iv) any one person or more than one person acting as a group acquires, or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons, assets from the Corporation that have a
total gross fair market value equal to or more than 40% of the total gross fair
market value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions; provided, however, that a transfer of assets by the
Corporation shall not be treated as a Change in Control if the assets are
transferred to (A) a shareholder of the Corporation immediately before the asset
transfer in exchange for or with respect to shares of the Corporation, (B) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Corporation, (C) a person or more than one person
acting as a group that owns, directly or indirectly, shares of the Corporation
having 50% or more of the total value or total voting power of all outstanding
shares of the Corporation or (D) an entity, at least 50% of the total value or
voting power of which is owned by a person or persons described in clause (C)
above; and provided, further, that for purposes of clauses (A), (B), (C) and (D)
above, a person's status is determined immediately after the transfer of the
assets. For purposes of this clause (iv), gross fair market value means the
value of the assets of the Corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.


It is the intent of the Corporation that the definition of "Change in Control"
satisfies, and be interpreted in a manner that satisfies, the applicable
requirements of Section 409A. If the definition of "Change in Control" would
otherwise frustrate or conflict with the intent expressed above, that definition
to the extent possible shall be interpreted and deemed amended so as to avoid
such conflict.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the Compensation Committee of the Board.
“Corporation” means Avon Products, Inc. and any successor thereto.
“Date of Separation” means (i) if the Corporation notifies the Participant that
a Separation from Service has been incurred for disability, thirty (30) days
after a Notice of Separation is given (provided that the Participant shall not
have returned to the performance of duties on a full-time basis during such
thirty (30) day period), (ii) if the Corporation terminates the Participant's
employment by Summary Dismissal, the date on which a Notice of Separation is
given, and (iii) if a Separation from Service occurs for any other reason, the
date that the Separation from Service occurs.
“Good Reason” means any of the following:

2

--------------------------------------------------------------------------------






(i) a material diminution in the Participant's base salary;


(ii) a material diminution in the Participant's authority, duties or
responsibilities;


(iii) a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Participant is required to report;


(iv) a material diminution in the budget over which the Participant retains
authority; or


(v) a material change in the geographic location at which the Participant must
perform the services.


For purposes of this definition, a Participant shall not be deemed to have
incurred a Good Reason unless:
(i) the condition constituting the Good Reason occurs during the period
commencing with the date of the Change in Control and ending on the second
anniversary of the date of the Change in Control; and


(ii) the Participant provides written Notice of Separation to the Corporation of
the existence of the condition constituting the Good Reason within ninety (90)
days of the initial existence of the condition constituting the Good Reason and
the Corporation or one of its affiliates, as applicable, is given thirty (30)
days to cure such condition.


“Effective Date” means March 11, 2010, which is the date that this Policy is
effective.
“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, as it may be amended from time to time.
“Normal Retirement” means retirement under a tax qualified plan of the
Corporation on or after attainment of age 65.
“Notice of Separation” shall mean a notice in writing which indicates the
specific provision in this Policy relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for Separation
from Service.
“Participant” means a person who is a Senior Executive of the Corporation during
the 12-month period immediately prior to the occurrence of a Change in Control.
“Policy” means this Avon Products, Inc. Change in Control Policy.

3

--------------------------------------------------------------------------------




“Qualifying Termination” means (i) an involuntary Separation from Service
without Summary Dismissal of the Participant by the Corporation or (ii) a
Separation from Service by the Participant for Good Reason, each within two (2)
years after a Change in Control. A Qualifying Termination shall not include a
voluntary Separation from Service by the Participant (other than for Good
Reason) or a termination of employment by reason of death, disability or on or
after Normal Retirement. A Participant shall also be deemed to have incurred a
Qualifying Termination if the Participant can reasonably demonstrate that the
Participant's involuntary Separation from Service without Summary Dismissal or
basis for a Good Reason occurred within one year prior to a Change in Control
(x) at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (y) otherwise arose in anticipation of a Change in
Control. In the event set forth in the preceding sentence, the Participant shall
be entitled to the benefits set forth in this Policy, with the date of the
Change in Control being substituted for the Date of Separation for purposes of
determining the date of payment of benefits,.
“Section 409A” shall mean Section 409A of the Code.
“Senior Executive” means each officer of the Corporation with the title of
Senior Vice President or a more senior title and who is a member of the
Corporation's Executive Committee, other than the Chief Executive Officer of the
Corporation.
“Separation from Service” means a termination of the employment relationship of
the Participant with the Corporation or an affiliate within the meaning of
Section 409A and Treasury Regulation section 1.409A-1(h) or any successor
thereto.
“Summary Dismissal” means a termination due to (i) conviction of a felony, which
is no longer appealable, resulting from an act or acts of dishonesty of the
Participant, or the Participant entering into a guilty or nolo contendere plea
to such a felony charge; (ii) any willful violation of any applicable securities
laws; or (iii) the Participant's willful and continued failure substantially to
perform his duties and responsibilities as a Senior Executive (other than such
failure resulting from his incapacity due to physical or mental illness) after a
demand for substantial performance is delivered to the Participant by the Board
which specifically identifies the manner in which the Board believes that the
Participant has not substantially performed the Participant's duties as a Senior
Executive and the Participant is given a reasonable time after such demand to
perform his or her duties. The Participant's employment shall in no event be
considered to have been terminated by the Corporation for Summary Dismissal if
the act or failure to act upon which such termination is based (x) was done or
omitted to be done (1) as a result of bad judgment or negligence on the
Participant's part, or (2) as a result of his good faith belief that such act or
failure to act was in or not opposed to the interests of the Corporation, or (y)
is an act or failure to act in respect to which the

4

--------------------------------------------------------------------------------




Participant meets the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the
indemnification or reimbursement or payment of expenses commitments of the
Corporation or the laws of the state of its incorporation or the directors' and
officers' liability insurance of the Corporation, in each case as in effect at
the time of such act or failure to act.
Section 3. Benefits.


(a) In the event of a Qualifying Termination, subject to Section 3(f), the
Corporation shall pay to the Participant in a lump sum within fifteen (15)
business days after the Date of Separation


(i) two times the Participant's annual base salary at the greater of the rate in
effect on the day immediately prior to the Date of Separation or the day
immediately prior to the Change in Control; and
(ii) two times the greater of the annual incentive bonus that the Participant
would have received if the bonus were achieved at target for the year in which
the Date of Separation occurs or the year in which the Change in Control occurs.
(b) Any equity award or long-term incentive cash award shall be payable in
accordance with the terms of the stock incentive plan and long-term incentive
plan and award agreements pursuant to which the equity awards and long-term
incentive awards were granted. A Participant is not eligible to defer amounts
resulting from or paid pursuant to this Policy under the Corporation's Deferred
Compensation Plan. Distributions from the Deferred Compensation Plan will be
made in accordance with its terms (including the terms of the Deferred
Compensation Plan election forms on file for the Participant), as amended from
time to time, subject to the requirements imposed by Section 409A.


(c) A Participant will continue to be eligible to participate in the
Corporation's following benefit plans for the two year period following the Date
of Separation provided that the Participant was participating in such plan(s)
immediately prior to the Change in Control: Medical Insurance, Dental Insurance,
Employee Assistance Program, Group Life Insurance and Supplemental Group Life
Insurance. To the extent that such continued participation is taxable to the
Participant under the Code and not exempt from Section 409A, then such continued
participation will be subject to the following terms: (i) in no event will the
amount of continued benefits provided in any year for a Participant decrease or
increase the amount of continued benefits available to that Participant in any
other year, subject to any limitations contained in the underlying documents
(such as maximum lifetime benefits); (ii) to the extent that a Participant will

5

--------------------------------------------------------------------------------




be reimbursed for any continued benefit (as opposed to receiving the benefit
in-kind), such reimbursement will be made to the Participant no later than the
close of the year following the year in which the reimbursable expense is
incurred; and (iii) at no time will the Participant have the right to exchange
such right to continued benefits for cash or any other benefit.


(d) A Participant will be credited with an additional two years of service and
age subsequent to the Date of Separation under the Corporation's Benefit
Restoration Plan with this additional benefit to be payable at the same time and
in the same amount as benefits are payable under the terms of the Benefit
Restoration Plan.


(e) Benefits under this Policy shall not be duplicative of, and shall be offset
by, the same type of benefit payable under an agreement between the Corporation
and the Participant or another plan, program or arrangement of the Corporation
covering the Participant. To the extent that benefits under this Policy are the
same type of benefit payable under such agreement or plan, program or
arrangement which is subject to, and not exempt from, the requirements of
Section 409A, then the benefits payable under this Policy shall be payable at
the same time and in the same form as the benefits payable under such agreement
or plan, program or arrangement, but only to the extent that such other benefits
are subject to and not exempt from Section 409A. A Participant receiving
benefits under this Policy shall not be entitled to any benefits under the
Corporation's Severance Pay Plan.


(f) To the extent that any amount payable or benefit to be provided under this
Policy constitutes a nonexempt “nonqualified deferred compensation plan” (as
defined in Section 409A) upon a Separation from Service, and to the extent a
Participant is deemed to be a “specified employee” (as that term is defined in
Section 409A and pursuant to procedures established by the Corporation) on the
Date of Separation, notwithstanding any other provision in this Policy to the
contrary, such payment or benefit provision will not be made to the Participant
during the six month period immediately following the Date of Separation.
Instead, on the first day of the seventh month following the Date of Separation,
all amounts that otherwise would have been paid or provided to the Participant
during the six month period, but were not paid or provided because of this
Section 3(f), will be paid or provided to the Participant at such time without
interest and paid in the manner set forth in this Section 3. This six month
delay will cease to be applicable if the Participant incurs a Separation from
Service due to death or if the Participant dies before the six month period has
expired.


Section 4. Administration.


(a) The Committee will administer this Policy and have the authority to
interpret this Policy and determine eligibility of Participants for, and the
amount of,

6

--------------------------------------------------------------------------------




benefits hereunder in a manner consistent with the terms hereof. The Committee
may engage any administrative, legal, tax, actuarial or other services it deems
proper for the administration of this Policy and may maintain all records that
it deems appropriate in connection with the administration of this Policy.


(b) Any claim for benefits which are provided exclusively under this Policy
shall be approved or denied by the Committee within sixty (60) days following
receipt of the claim. The Committee will notify the claimant in writing of its
decision, which notification will include in the event of a denial of the claim,
(i) specific reference to pertinent Policy provisions and (ii) a description of
any additional material or information for the claimant to perfect the claim.
With respect to any claim for benefits which, under the terms of this Policy,
are maintained under another employee benefit plan maintained by the Corporation
(e.g., medical benefits), the Committee shall determine claims regarding the
Participant's eligibility under this Policy, but the administration of any other
claim with respect to benefits (including the amount of such benefits) shall be
subject to the claims procedure specified in such other employee benefit plan or
program.


(c) In the event the Committee denies a claim in whole or in part for benefits
which are provided exclusively under this Policy, or denies a claim regarding
the claimant's eligibility under this Policy, the claimant will then be allowed
to file a lawsuit as provided under the Employee Retirement Income Security Act.
Appeals with respect to any claim for benefits which, under the terms of this
Policy, are provided under another employee benefit plan maintained by the
Corporation shall be subject to the claims and appeals procedure specified in
such other employee benefit plan.


(d) If the Corporation fails to make a payment in whole or in part under this
Policy as of the date specified, the payment will be treated as made upon the
date specified if the Participant accepts the portion (if any) of the payment
that the Corporation is willing to make (unless such acceptance will result in a
relinquishment of the claim to all or part of the remaining amount), makes
prompt and reasonable, good faith efforts to collect the remaining portion of
the payment, and any further payment is made no later than the end of the first
taxable year of the Participant in which the Corporation and the Participant
enter into a legally binding settlement of such dispute, the Corporation
concedes that the amount is payable, or the Corporation is required to make such
payment pursuant to a final and nonappealable judgment or other binding
decision.


Section 5. Amendment and Termination.


(a) This Policy may be amended by the Committee at any time; provided, however,
that any amendment within one year before or two years after a Change in Control
cannot be applied to any Participant who would be adversely affected without
such Participant's consent.

7

--------------------------------------------------------------------------------




(b) This Policy shall continue indefinitely after the Effective Date, unless the
Committee shall decide to terminate this Policy by adopting resolutions
terminating this Policy; provided, however, following commencement of any
discussions with a third party that results in a Change in Control, this Policy
shall continue subject to Section 5(a) until such time as the Corporation and
each affiliate or subsidiary shall have fully performed all of their obligations
under this Policy with respect to all Participants, and shall have paid all
benefits under this Policy with respect to all Participants.


Section 6. Miscellaneous.


(a) This Policy shall be binding upon any successor in interest of the
Corporation or an affiliate (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, and shall be enforceable by or on behalf of a
Participant in the same manner and to the same extent as the Corporation is
bound and as if no succession had taken place. As used in this Policy, the term
“Corporation” shall include any successor to all or substantially all its
business or assets or which becomes bound by the terms of this Policy by the
terms hereof, by operation of law, or otherwise. It is intended that this Policy
confer vested and nonforfeitable rights for each Participant to receive benefits
to which the Participant is entitled under the terms of this Policy with
Participants being third party beneficiaries.


(b) Except as otherwise provided herein, this Policy shall not affect any
Participant's rights or entitlement to other accrued but unpaid compensation or
benefits under any other employee benefit program offered to the Participant by
the Corporation or an affiliate as of the Date of Separation.


(c) The various provisions of this Policy are severable and any determination of
invalidity or unenforceability of any one provision shall not have any effect on
the remaining provisions.


(d) Any notice, demand or other communication required or permitted under this
Policy shall be effective only if it is in writing and delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid
addressed (i) if to the Participant, at the address most recently on file with
the Corporation or (ii) if addressed to the Corporation, at its principal
executive office and addressed to the General Counsel. Any Summary Dismissal by
the Corporation or termination by the Corporation for disability shall be
communicated by Notice of Separation to the Participant and any Separation from
Service for Good Reason by the Participant shall be communicated by Notice of
Separation to the Corporation.


(e) The Participant shall not be required to mitigate the amount of any payment
provided under this Policy by seeking other employment or otherwise, nor shall



8

--------------------------------------------------------------------------------






the amount of any payment provided under this Policy be reduced by any earnings
of the Participant after the Date of Separation from any subsequent employer or
from any other source.


(f) All payments made pursuant to this Plan shall be subject to withholding of
required income and employment taxes.


(g) This Policy shall be governed by and construed in accordance with the
internal laws of the State of New York.
 
AVON PRODUCTS, INC.
Date: January 9, 2013
By:  /s/ Gina Fitzsimons
 
       Name: Gina Fitzsimons
 
       Title: VP, Global Compensation &
 
       Benefits










































































9

--------------------------------------------------------------------------------




Exhibit A
Acknowledgment
I acknowledge that I received, read and understand the Avon Products, Inc.
Change in Control (the “Policy”), which supersedes in the event of a Change in
Control all prior agreements, programs and arrangements with Avon Products,
Inc., written or oral, relating to the subject matter hereof, including the
terms of any offer letter agreements, as amended from time to time. In the event
of any inconsistency, the terms of the Policy will govern. I also acknowledge
that the Policy extends additional benefits to me that are not covered under
existing agreements, programs and arrangements. This Acknowledgement is not an
employment contract or a guarantee of continued employment.


 
 
Name:
 
Date:
Title:
 
 





































































NY3 - 504128.02



